Parker, P. J.:
The defendant is a resident of the city of Binghamton,, in this State, and is proceeded against for having, in violation of an ordinance of the village of Norwich, peddled and sold goods.from house to house, and taken orders therefor in that village. It. is conceded that he had never taken out the required license. The evidence does not sustain the charge of peddling. The' statement of Mrs. Lucy Peckham is evidently based upon hearsay merely,"and as to-every fact testified to by her should be rejected. The case, therefore, depends entirely upon the evidence of the other witness, Ida O’Neil. From that it appears that on July 23,. 1896, defendant *467sold, and delivered to her three pounds of tea at her house in such village, and also took an order from her for more tea, to he thereafter delivered. It does not appear that he had ever sold or offered to sell anything at any other time or place in such village. He was not, therefore, a peddler within the decision of Village of Stamford v. Fisher (140 N. Y. 187). Hence the only charge sustained against him is that he had sold goods upon contract and taken an order at one house in the village without a license so to do. And such is the situation assumed by the respondents’ attorney on the argument of this case.
The ordinance, which it is claimed he violated, so far as it applies to this case, reads substantially as follows : “Ho person * * * not a resident of the village of Horwich shall sell goods, wares or merchandise by sample or upon order or by contract from hou§e to house unless he shall have received a license so to sell, take orders or make contracts. ' Such license rates shall be as follows: Auctioneers, $15 to $25 per day; peddlers, agents, canvassers and hawkers on the streets, $5 to-$10 per day. Meat .peddlers, $30 per year. Any person violating this section shall be guilty of a misdemeanor as provided by section '3 of title 5 of chapter 374 of the Laws of 1895.”
It is manifest that the purpose and effect of this ordinance is to levy a tax upon the business of selling goods by a non-resident within the village of Horwich.
It is not merely a license required by way of regulating such business in the interest of good order and the general safety of society. Although denominated a “ license rate,” the charge is made by the day, not ten dollars for every license issued, but ten dollars for every day the business is carried on. A license fee, properly so called, is such a sum as will compensate for the expense of issuing and recording the license, and when the license is issued for the purpose of securing police control over the matter licensed, such further sum as will probably be incurred in inspecting and regulating such business. When such a license may lawfully be issued, such a fee may lawfully be charged; but in the case before us, without regard to the amount fixed, the fact that the charge is made, not for the license issued, but by the day, strongly indicates that the intent was to tax the business and not to obtain compensation *468merely for licensing the same. But when we consider the amount. fixed, such an intent becomes clearly apparent. Ten dollars per day is far. beyond any sum which we can. fancy would be needed,. either to compensate for issuing the license or to meet any additional, expense that the inspecting and regulating such a business could possibly create. The article sold is' perfectly harmless. The sale of it ■ threatens neither the "public health, morals or safety .nor the .good order of the community. ¡No provision for public inspection of the same is made by the ordinance, evidently none-will be needed., Ho provision for rejecting any applicant is made. It seems that the license is to be issued to any one who will pay the charges.' Plainly the scheme is to raise money for revenue purposes, so far as any licenses are taken' out, and to practically prohibit sales . being made by non-residents to.the advantage of those residing within village and selling similar articles. (Mayor, etc., v. The Second Ave. R. R. Co., 32 N. Y. 261.)
It is a fundamental principle, that the village, as a municipal corporation merely, has no inherent authority'to require a license and impose, either a fee or a tax upon any legitimate business.
This is conceded, and the right' to enact this ordinance is claimed from the provisions contained in subdivision 30 of section 8, title Z, chapter 3lé of the Laws of 1895, that being the act under which the village is incorporated. Unless, therefore, the ordinance can be sustained rinder the provisions of that act, it was unlawfully passed and is utterly, void. Such provisions, so' far as they affect this case, are substantially .as follows: The board of trustees aré hereby-authorized and empowered “to regulate the sale of goods, wares ■and merchandise by samples or upon order or by .contracts-by persons not residents of the village of Uorwich, and to license such person to sell such goods, wares and merchandise or take orders or make contracts for. the same and fix the amount to be paid for such licenses.” ■
It is claimed that this remarkable provision is not - a legitimate or constitutional exercise of legislative power; that it is not only an unwarranted discrimination against non-resident citizens, but that it is in'restraint of trade and tends to create monopolies. If such a provision were applied to and enforced in every incorporated village in this State, it is plain.that it would so restrain the freedom, to *469purchase and sell, where one chose, .that monopolies would be fostered in each Village and the business of the State be greatly obstructed. And it is also difficult to see how such a restraint placed upon such a business can be sustained as legislation properly within the police power of the State; but without deciding or discussing that question, and assuming that the act in this respect is valid and operative, the ordinance in question must be held invalid, because it attempts to go far beyond any authority which the charter assumes to give.
It is a fundamental and well-settled principle of law that “ when a municipal corporation is given the power to license useful trades or occupations, it cannot use the license as a- tax to raise revenue, nor is it authorized to entirely prohibit the exercise of the trade or occupation by any excessive license fee.” Such is the rule as stated in the American and English Encyclopaedia of Law (Vol. 13, p. 532), and it is fully sustained not only by the cases there cited, but by most writers on the subject, and many decisions.. Dillon on Municipal Corporations (Vol. 1, § 357 [4th ed.], p. 424) says : Concerning useful trades and employments, a distinction is to be observed between the power to ‘license.’ and the power, to ‘tax.’ In such cases the former right, unless such appears to have been the legislative intent, does not give the authority to prohibit, or to use the license as a mode of taxation with a view to revenue, but a reasonable fee for the license and the labor attending its issue may be charged.” Also, in Cooley on Taxation ([2d ed.] Chap. 19, p. 408) the same rule is laid down. And, in discussing the terms which the statute should use to confer the power to tax, he says : “ It is, perhaps, impossible to lay down any rule for the construction of such grants that shall be general and at the same time safe, but as all delegated powers to tax are to be closely scanned and strictly construed, it would seem that when a power to license is given, the intendment must be that regulation is the object, unless there is something-in the language of the grant, or in the circumstances under which it is made, indicating with sufficient certainty that the raising of revenue by means thereof was contemplated.” (See, also, upon this subject, 2 Dillon on Hun. Corp. [4th ed.] §§ 763,-768; Dunham v. Trustees of Rochester, 5 Cow. 462; City of Brooklyn v. Nodine, 26 Hun, 512.)
*470In the statute before ns the language used is “ to regúlate ” and. “to'license.” As we have seen, these, words of themselves do not, confer the- right to tax or prohibit, and no othér words being used the intendment is that regulation merely- was the object. As there is nothing in the language^ so also there is nothing in the nature of; the subject or in the circumstances, that indicates an intent to confer upon the trustees the power to tax the business in question. The provision is found in a section of the act giving -authority to regu-i late hawking,, peddling, auctioneering, gift sales, lotteries, etc., subjects which are' generally placed'under the regulation of the; police. In other parts of the act there are plain and specific provisions for levying all taxes within the village, and it woiild be a strained, and-unreasonable construction of the statute to. con elude that anything more than a power to subject to police regulations was, by this section, intended to be conferred. “ Such taxes- are apt to be inequitable, and the principle not free. from danger of great abuse.. Hence, Ordinances of this character ought not to be sustained unless the authority be -expressly or otherwise unequivocally ■conferred.” (Dillon on IVIuh. Corp. [4th ed.], § 357, n.)
Concede that this statute gives authority to the board of trustees to ..subject to police regulation the business of selling goods by sample or upon order within the village, it clearly gives them no-.authority to tax such business or to substantially prohibit it.- The scheme which the ordinance in question attempts to carry out is, therefore, not authorized by law. ■ It is void and the defendant should not have been held as a criminal for disregarding it: ■■
The judgment of conviction is erroneous and should have been reversed. . ' ,
Judgment of County Court and of police justice reversed.
' All concurred.